DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Merriam-Webster defines a hole, groove, or slot into or through which some other part of an arrangement of parts fits or passes” using at least this definition Arlinghaus still anticipates the claims (see below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 30-34, 37, 39, and 42 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Arlinghaus et al US 20130154283 A1 (hereinafter Arlinghaus).
In regards to claim 30, Arlinghaus teaches a system (See fig 1), comprising: a mortise assembly (See fig 1, broadly interpreting mortise) configured to be mounted within a mortise cutout of a door (cutouts associated with the device see fig 1), the mortise assembly comprising: a case (188, 158, 288, 204, and 62); wherein the case is sized and shaped to be mounted in the mortise cutout of the door (See fig 1); an actuation assembly (46) movably mounted to the case; a first transmission (624) movably mounted in the case (see fig 18) operably coupled with the actuation assembly, the first transmission having a first actuated state (phantom lines in fig 18) and a first deactuated state (Solid lines in fig 2), wherein the first transmission is configured to move from the first deactuated state to the first actuated state in response to actuation of the actuation assembly (para 42); a second transmission (308) movably mounted in the case (See fig 7) and operably coupled with the actuation assembly, the second transmission having a second actuated state (fig 7) and a second deactuated state (fig 6), wherein the second transmission is configured to move from the second deactuated state to the second actuated state in response to actuation of the actuation assembly (See fig 7, and para 42); and a hold-open link (126) engaged with the first transmission (through 154) and the second transmission (through 284), the hold-open link having a holding position in which the hold-open link retains the second transmission in the second actuated state while permitting movement of the first transmission from the first actuated state toward the first unactuated state (para 49), the hold-open link having a releasing position in which the hold-open link permits movement of the second transmission from the second actuated state to the second deactuated state (para 49); wherein the first transmission is configured to retain the hold-open link in the holding position when the first transmission is in the first actuated state; and wherein the hold-open link is configured to move from the holding position to the releasing position as a result of movement of the first transmission from the first actuated state toward the first deactuated state (para 49).  
In regards to claim 31, Arlinghaus teaches the system of claim 30, wherein the hold-open link is configured to move from the releasing position to the holding position as a result of movement of the first transmission from the first deactuated state toward the first actuated state (See fig 6 and fig 7).  
In regards to claim 32, Arlinghaus teaches the system of claim 30, further comprising a spring (142) urging the hold-open link toward the holding position, wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (para 40).  
In regards to claim 33, Arlinghaus teaches the system of claim 30, further comprising: a first latch device (70) coupled to the first transmission via a first pull cable (154), wherein the first transmission is configured to actuate the first latch device as the first transmission moves from the first deactuated state to the first actuated state (See fig 2 and fig 7, note arrows of direction in fig 7); and a second latch device (212) coupled to the second transmission via a second pull cable (284), wherein the second transmission is configured to actuate the second latch device as the second transmission moves from the second deactuated state to the second actuated state (See fig 6-7 and 10-11); wherein the second latch device is configured to move the second transmission from the second actuated state to the second deactuated state during deactuation of the second latch device such that deactuation of the second latch device is prevented when the second transmission is retained in the second actuated state by the hold-open link in the holding position (para 49 and also see figs 6-7 and 10-11); and wherein the first latch device is configured to move the first transmission from the first actuated state to the first deactuated state during deactuation of the first latch device such that the hold-open link moves from the holding position to the releasing position as a result of deactuation of the first latch device (para 49 and also see figs 6-7).  
In regards to claim 34, Arlinghaus teaches the system of claim 30, further comprising at least one slack removal assembly (See fig 18), wherein at least one of the first transmission (See fig 18) or the second transmission comprises a corresponding and respective one of the at least one slack removal assembly, and wherein each slack removal assembly comprises: a rotatable spool (638) including a gear portion (650); a cable (154) wound about the spool such that rotation of the spool adjusts an effective length of the cable (para 52); an adjustment device comprising a worm (670) engaged with the gear portion of the rotatable spool such that rotation of the worm causes a corresponding rotation of the rotatable spool (See fig 20); and a retaining mechanism (Casing of 656 and spring, 670, seen in fig 20) operable to selectively retain the worm in each of a plurality of discrete rotational positions (para 62). 
In regards to claim 37, Arlinghaus teaches a system (See fig 1), comprising: a mortise assembly (See fig 1, broadly interpreting mortise) configured to be mounted within a mortise cutout of a door (cutouts associated with the device seen in fig 1), the mortise assembly comprising: a casing (188, 158, 288, 204, and 62) sized and shaped to be mounted within the mortise cutout of the door (See fig 1); an actuation assembly (46) movably mounted to the casing; a first transmission (624) movably mounted in the casing (See fig 18) and operably coupled with the actuation assembly (See fig 18), wherein the actuation assembly is operable to drive the first transmission from a first deactuated position (Solid lines in fig 2) to a first actuated position (phantom lines in figure 2); a second transmission (308) movably mounted in the casing (see fig 7) and operably coupled with the actuation assembly, wherein the actuation assembly is operable to drive the second transmission from a second deactuated  (fig 6) position to a second actuated position (fig 7); a hold-open link  (126) connected between the first transmission  (through 154) and the second transmission (through 284), the hold-open link having a holding position (fig 7) and a release position (fig 6, para 49); wherein in the holding position, the hold-open link is configured to retain the second transmission in the second actuated position while permitting movement of the first transmission from the first actuated position toward the first deactuated position (para 49); wherein the first transmission is configured to move the hold-open link from the holding position to the releasing position as the first transmission moves from the first actuated position toward the first deactuated position, and wherein in the release position, the hold-open link is configured to permit movement of the second transmission from the second actuated position to the second deactuated position (para 49).  
In regards to claim 39, Arlinghaus teaches the system of claim 37, wherein the first transmission comprises a first spool (638), a first cable (154) wound about the first spool and having a first effective length (para 53), and a first adjustment device (the Allen wrench in para 58) operable to rotate the first spool to thereby adjust the first effective length (para 53 and para 58).  
In regards to claim 42, Arlinghaus teaches the system of claim 37, further comprising a spring (142) urging the hold-open link toward the holding position (para 40), wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (para 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36, 38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus.
In regards to claim 36, Arlinghaus teaches the system of claim 34, further comprising a first latch device (70) and a second latch device (212); wherein the at least one slack removal assembly includes a first slack removal assembly (fig 18) and wherein the first transmission includes the first slack removal assembly and the second transmission includes the second slack removal assembly; wherein the first latch device is connected to the first transmission via the cable of the first slack removal assembly (See fig 18).
However, Arlinghaus does not teach a second slack removal assembly wherein the second latch device is connected to the second transmission via the cable of the second slack removal assembly.
Arlinghaus teaches a slack removal assembly is used to allow for a variety of door sizes by adjusting the cable length (para 52). Arlinghaus teaches two cables.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second slack removal assembly on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.
In regards to claim 38, Arlinghaus teaches the system of claim 37 wherein the first transmission comprises a spool (See fig 18). 
However, at least under the current interpretation, Arlinghaus does not teach wherein the second transmission comprises a spool, a cable wound about the spool, and an adjustment device operable to rotate the spool to thereby adjust an effective length of the cable.  
Arlinghaus teaches a spool and adjustment device is used to allow for a variety of door sizes by adjusting the cable length (para 52). Arlinghaus teaches two cables.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second spool and adjustment device on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.
In regards to claim 40, Arlinghaus teaches the system of claim 39.
However, Arlinghaus does not teach wherein the second transmission comprises a second spool, a second cable wound about the second spool and having a second effective length, and a second adjustment device operable to rotate the second spool to thereby adjust the second effective length.  
Arlinghaus teaches the first transmission comprises a first spool (638), a first cable (154) wound about the first spool and having a first effective length, and a first adjustment device operable to rotate the first spool to thereby adjust the first effective length (See fig 21, and para 54).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second spool and adjustment device on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.
In regards to claim 41, Arlinghaus teaches the system of claim 40, further comprising a first latch device (70) and a second latch device (212), wherein the first latch device is coupled to the first transmission via the first cable (154) such that the first latch device is configured to actuate in response to movement of the first transmission from the first deactuated position to the first actuated position (fig 6 and 7), and wherein the second latch device is coupled to the second transmission via the second cable (284) such that the second latch device is configured to actuate in response to movement of the second transmission from the second deactuated position to the second actuated position (Fig 6-7 and fig 10-11).
Allowable Subject Matter
Claim 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43, 45-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the system as claimed in independent claim 43 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 43, the prior art of record, including Arlinghaus US 20130154283 A1, teaches systems having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach wherein the retaining mechanism comprises a retaining member and a spring urging the retaining member into contact with the lobed portion of the worm such that in each of the plurality of discrete rotational positions the retaining member is received between two adjacent lobes and thereby resists rotation of the worm, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the system of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the system as claimed in independent claim 43. 
Claims 45-49 are allowable due to their dependency on claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675